Citation Nr: 0926418	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  95-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a liver condition.

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Entitlement to service connection for poor blood 
circulation of the lower extremities.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
heart condition.  

6.  Entitlement to an effective date earlier than April 22, 
2008, for the award of service connection for diabetes 
mellitus.

7.  Entitlement to an initial compensable rating for status 
post cholecystectomy.

8.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for diabetic 
nephropathy, currently evaluated as 30 percent disabling.  

10.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

11.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, prior 
to July 23, 2007.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
October 1970, and from January to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

Procedural history

In a May 1994 rating decision, the RO denied service 
connection for PTSD.  In a September 1996 rating decision, 
the RO granted service connection for status post 
cholecystectomy and assigned a noncompensable rating.  The 
appellant appealed the RO's decisions, including the initial 
rating assigned by the RO for his service-connected status 
post cholecystectomy.  

In November 1999, the Board remanded these issues to the RO 
for additional evidentiary development.  While the matter was 
in remand status, in October 2001, the appellant withdrew his 
appeal of the initial rating assigned for service-connected 
status post cholecystectomy.  As set forth in more detail 
below, the Board finds that such issue is no longer within 
its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the claimant indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2008). 

Also while the matter was in remand status, the appellant 
filed numerous additional claims.  

In a September 2005 rating decision, the RO, in pertinent 
part, denied service connection for right and left leg 
peripheral neuropathy and a heart disability.  The RO also 
granted service connection for diabetes mellitus, effective 
April 22, 2005.  The appellant appealed the RO's decision, 
including the effective date assigned by the RO for the award 
of service connection for diabetes mellitus.  

Here, the Board observes that the appellant's claim of 
service connection for a heart disability was previously 
denied by the RO in an unappealed September 1996 rating 
decision.  In the September 2005 rating decision on appeal, 
the RO did not address the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for a heart disability, but addressed the issue 
only on the merits.  Whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
prior to considering the underlying claim on its merits.  See 
e.g. Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Thus, 
the Board has characterized this issue as set forth on the 
cover page of this decision.  

In a May 2006 rating decision, the RO denied service 
connection for diabetic retinopathy and a liver condition.  
In a February 2007 rating decision, the RO denied a rating in 
excess of 10 percent for bronchial asthma, a rating in excess 
of 30 percent for diabetic nephropathy, a rating in excess of 
20 percent for diabetes mellitus, and a total rating based on 
individual unemployability due to service-connected 
disabilities.  In a June 2007 rating decision, the RO denied 
service connection for poor blood circulation of both lower 
extremities.  The appellant appealed these decisions.

Before the matter was certified to the Board, in an August 
2007 rating decision, the RO granted service connection for 
peripheral neuropathy of the left and right lower 
extremities, rated as 40 percent disabling for each 
extremity, effective May 23, 2007.  The Board finds that the 
grant of service connection for these disabilities 
constitutes a full award of the benefit sought on appeal with 
respect to these issues.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The record on appeal contains 
no indication that the appellant has appealed the downstream 
elements of effective date or initial rating for these 
disabilities; thus, these matters are not in appellate 
status.  

Also in the RO's August 2007 rating decision, the RO granted 
service connection for peripheral neuropathy of the right 
upper extremity and assigned an initial 30 percent rating, 
effective July 23, 2007.  The RO also granted service 
connection for peripheral neuropathy of the left upper 
extremity and assigned an initial 20 percent rating, 
effective July 23, 2007.  As a result of the RO's August 2007 
decision awarding service connection for peripheral 
neuropathy of the upper and lower extremities, the 
appellant's combined disability rating was increased to 100 
percent effective July 23, 2007.  

In March 2008, the appellant submitted a VA Form 9, 
apparently in response to a February 2008 Statement of the 
Case addressing the issue of service connection for poor 
blood circulation in both lower extremities, indicating that 
he wished to "stop this appeal" in light of his award of a 
100 percent rating, although he indicated that he disagreed 
with the effective date of the 100 percent rating.  

The RO thereafter sought clarification from the appellant and 
his representative regarding which issues, if any, he wished 
to pursue on appeal.  In a June 2008 memorandum, the 
appellant's representative clarified that the appellant 
wished to withdraw his appeal of the issue of service 
connection for poor blood circulation of the lower 
extremities.  As set forth below, the Board therefore finds 
that this issue is no longer in appellate status.  Hamilton, 
supra; see also 38 C.F.R. § 20.204 (2008).

The representative indicated that the appellant wished to 
continue his appeal regarding the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU), as he felt entitled to 
TDIU for the period prior to July 22, 2007, after which he 
was awarded a 100 percent schedular rating.  The 
representative also indicated that the appellant wished to 
attend a hearing regarding this issue, the issues of 
entitlement to increased ratings for diabetic nephropathy, 
diabetes mellitus, and bronchial asthma, and that the 
appellant wished to continue "all other issues currently 
under appeal."

Representation

The appellant was previously represented in this appeal by 
the Veterans of Foreign Wars of the United States (VFW).  In 
February 2003, he revoked his appointment of VFW.  

The appellant thereafter appointed he Disabled American 
Veterans (DAV) as his accredited representative.  In July 
2008, however, VA received notification that the appellant 
wished to revoke his appointment of DAV.  The appellant has 
not appointed another representative and proceeds pro se.  

Remanded issues

As set forth in more detail below, a remand is necessary with 
respect to numerous issues.  The appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

Pending claims

A review of the record indicates that the appellant has filed 
claims which the RO has failed to address.  In April 1997, 
the appellant filed a claim of service connection for 
hepatitis.  In June 1995, he filed a claim of service 
connection for depression.  These matters are referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  In October 2001, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his appeal with respect 
to the issue of entitlement to an initial compensable rating 
for status post cholecystectomy.

2.  In June 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his representative, that he wished to 
withdraw his appeal with respect to the claim of entitlement 
to service connection for poor blood circulation of the lower 
extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to an initial 
compensable rating for status post cholecystectomy and 
service connection for poor blood circulation of the lower 
extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn his appeal with respect to the issues of 
entitlement to an initial compensable rating for status post 
cholecystectomy and service connection for poor blood 
circulation of the lower extremities.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding these issues and 
it is dismissed.

The appellant is advised that if he wishes to withdraw his 
appeal with respect to any other issue set forth on the cover 
page of this decision, he should specifically advised the RO 
in writing.  


ORDER

The appeal is dismissed with respect to the claims of 
entitlement to an initial compensable rating for status post 
cholecystectomy and service connection for poor blood 
circulation of the lower extremities.  



REMAND

As set forth in detail above, the history of this 
longstanding appeal is quite complex.  

In response to the RO's attempt to clarify which issues the 
appellant wished to pursue on appeal, in a June 2008 
memorandum, the appellant's then-representative indicated 
that the appellant wished to attend a local hearing in 
connection with numerous claims.  It is unclear whether the 
appellant wishes to attend a hearing before a local Hearing 
Officer or whether he wishes to attend a hearing before a 
Veterans Law Judge sitting at the RO.  As both types of 
hearings are scheduled by the RO, a remand of this matter is 
necessary.  See 38 C.F.R. §§ 20.700, 20.704(a).

It is also unclear whether the appellant wishes to testify 
with respect to all of the issues on appeal or only some of 
them.  Under applicable regulation, a hearing on appeal will 
be granted if a veteran, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2008).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2008), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.

In order to ensure full compliance with due process 
requirements, therefore, the Board finds that the appellant 
must be afforded the opportunity to testify at a hearing 
regarding every issue on appeal, absent a specific request to 
the contrary.  He is advised that hearings are not mandatory 
and he may withdraw his request at any time prior to the 
hearing.  

Accordingly, this case is REMANDED for the following:

After the RO ascertains the nature of the 
hearing the appellant wishes to attend, 
the appellant should be scheduled, in 
accordance with appropriate procedures, 
for a hearing before a local Hearing 
Officer, a videoconference hearing before 
a Veterans Law Judge, or a Travel Board 
hearing, as appropriate.  38 U.S.C.A. § 
7107 (West 2002).  A copy of the notice 
to the appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2008).

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


